 



Exhibit 10.2

FOURTH AMENDMENT TO
EMPLOYMENT AGREEMENT

     THIS AGREEMENT, entered into as of the 17th day of February, 2005, by and
between Rural Cellular Corporation (“RCC” or “Company”) and Wesley E. Schultz
(the “Employee”).

     WHEREAS, the Company and the Employee have heretofore entered into an
Employment Agreement dated as of January 22, 1999, which was amended effective
January 1, 2001, July 24, 2001, and August 23, 2001 (as amended, the “Employment
Agreement”), which agreement is now in full force and effect;

     WHEREAS, the Employment Agreement provides certain protections for the
Employee in the event of a change in control of the Company; and

     WHEREAS, the Company’s Board of Directors has determined it is appropriate,
and in the best interests of the Company and its shareholders, to modify the
Employment Agreement to reinforce and encourage the Employee’s continued
attention and dedication to his assigned duties without distraction in
potentially disturbing circumstances arising from the possibility of a change in
control;

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and the Employee agree as follows:



     1.        Section 11(b) of the Employment Agreement is hereby amended in
its entirety, to read as follows:

     (b)     If the Employee satisfies the requirements set forth in paragraph
(a), the Employee shall be paid an amount equal to the sum of (A) 299% of the
Employee’s average annual base salary for the three fiscal years immediately
preceding the date of the Employee’s termination of employment plus (B) 299% of
the average of the annual bonus and/or incentive payments (excluding “pay to
stay” or similar bonuses) paid to the Employee for the three fiscal years
immediately preceding the date of the Employee’s termination of employment.

     Said amount shall be paid to the Employee in one lump sum, within five days
after the Employee’s termination of employment.



     2.        Section 11 of the Employment Agreement is hereby amended to add
the following:

     (h)     In the event of the occurrence of a Change in Control, the Company
shall pay all premiums remaining on any long-term care insurance policy then
being provided by the Company for the benefit of the Employee and his spouse,
provided that the Employee is employed by the Company on the date of the Change
in Control.

 



--------------------------------------------------------------------------------



 



     3.        Except to the extent specifically amended by this Agreement, the
Employment Agreement shall continue in full force and effect.

* * *



ATTEST   RURAL CELLULAR CORPORATION   By /s/ Ann Newhall   By /s/ Richard P.
Ekstrand             Secretary     Richard P. Ekstrand
President and Chief Executive Officer   WITNESS         /s/ Nancy A. Gilbertson
  /s/ Wesley E. Schultz               Wesley E. Schultz

2